         Case 4:20-cv-00044-RGE-HCA Document 37 Filed 12/07/20 Page 1 of 13




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF IOWA
                                     CENTRAL DIVISION


    TYLER ALEXANDER; THOMAS CALEB
    BELL; RODNEY BELL; DILLON BUDDE;
    ROBERT CARPENTER; BRYAN CARR;                             No. 4:20-cv-00044-RGE-CFB
    JAMES CORTESE; RYAN DIVIS; AARON
    GALLICK; PETER GILDEA; ZACHARY
    HAUSER; MARK HERSOM; OLIVIA
    KAPLAN; STEVE KURY; DANIEL MAY;
    ROBERT NEREM; JEFFREY POSTMA;
    TIMOTHY SINNWELL; DAVID                                  ORDER GRANTING
    STOCKWELL; KARI SULLIVAN; COLBY                     DEFENDANTS’ PARTIAL MOTION
    TILL; FELIX VANDERBRINK; NATHAN                             TO DISMISS
    WITTENSTEIN; and ISAAC YOUNG,

           Plaintiffs,

    v.

    WELLS FARGO BANK, N.A.; WELLS
    FARGO & COMPANY; and WELLS FARGO
    & COMPANY SALARY CONTINUATION
    PAY PLAN,

           Defendants.


I.        INTRODUCTION

          Plaintiffs Tyler Alexander and twenty-three other former employees of Wells Fargo Bank

allege Defendants Wells Fargo Bank, N.A., Wells Fargo & Company, and Wells Fargo &

Company Salary Continuation Pay Plan improperly withheld their wages in violation of Iowa

Code § 91A. Plaintiffs claim Wells Fargo 1 denied them severance pay benefits and interfered

with their rights to benefits in violation of the Employee Retirement Income Security Act

(ERISA). Plaintiffs’ complaint sets forth three counts: Count One, recovery of wages under


1   The Court refers to all Defendants collectively as “Wells Fargo” for purposes of this Order.
      Case 4:20-cv-00044-RGE-HCA Document 37 Filed 12/07/20 Page 2 of 13




Iowa Code § 91A.8; Count Two, recovery of benefits under ERISA, 29 U.S.C. § 1132(a)(1)(B);

and Count Three, interference with protected rights under ERISA, 29 U.S.C. § 1140. Wells Fargo

moves to dismiss Count Two under Federal Rule of Civil Procedure 12(b)(6). It argues Plaintiffs’

claims are time-barred under its Salary Continuation Pay Plan and its Summary Plan Description.

For the reasons explained below, the Court grants Wells Fargo’s partial motion to dismiss.

II.    BACKGROUND

       The Court accepts the following facts as true for the purpose of analyzing Wells Fargo’s

motion to dismiss. See Brown v. Medtronic, Inc., 628 F.3d 451, 459 (8th Cir. 2010).

       On November 7, 2018, Wells Fargo terminated the employment of its Premier ONE team

members, including Plaintiffs. Am. Compl. ¶ 49, ECF No. 25. Wells Fargo eliminated Plaintiffs’

positions and the Premier ONE department. Id. ¶ 50. Wells Fargo did not replace Plaintiffs’

positions. Id. ¶ 51. Wells Fargo designated the reason for the terminations as violations of its

Employment Policies. Id. ¶ 54.

       Wells Fargo maintains a Salary Continuation Pay Plan (“Plan”) and a Summary Plan

Description governing benefits for eligible employees. Defs.’ Ex. A-3 Supp. Partial Mot. Dismiss,

ECF No. 29-5; Defs.’ Ex. A-4 Supp. Partial Mot. Dismiss, ECF No. 29-6. The Plan sets forth

compensation for eligible employees. See ECF No. 29-5 at 2. The Summary Plan Description

outlines the Plan’s general eligibility requirements. See ECF No. 29-6 at 2. Under the Plan,

an employee is eligible for continued pay after leaving the company if the employee’s position

is eliminated. ECF No. 25 ¶ 53. But employees terminated for violating company policy are

not eligible for continued pay. See id. ¶ 54; Defs.’ Ex. A-1 Supp. Partial Mot. Dismiss 1, ECF

No. 29-3.




                                               2
     Case 4:20-cv-00044-RGE-HCA Document 37 Filed 12/07/20 Page 3 of 13




       The Claims Procedures in the Plan provides:

               Any Participant who believes that he or she is entitled to a Plan
               benefit may submit a claim for benefits to the Plan Administrator.
               The claim should be filed within ninety (90) days of (i) the date the
               Participant learns the amount of Plan benefits available to the
               Participant under the Plan or (ii) the date the Participant learns that
               there will be no Plan benefit available to the Participant under the
               Plan.

ECF No. 29-5 at 17.

       The Summary Plan Description states:

               Normally, salary continuation pay will automatically be paid to all
               eligible participants who qualify under the Plan. However, if you
               have not received this benefit and you believe that you are entitled
               to it, or if you believe you are entitled to a larger benefit than you
               are eligible to receive, you may file a claim with the Plan
               Administrator.

               For Position Eliminations and Qualified Events relating to a return
               from a Qualified Medical Leave, you must file a claim within 90
               days of either of the following:
                 • The date you learn the amount of salary continuation pay
                    benefit available to you under the Plan.
                 • The date you learn that there will be no salary continuation pay
                    benefit available to you under the Plan.

ECF No. 29-6 at 11.

       On April 12, 2019, all Plaintiffs, except Plaintiff Kari Sullivan, filed claims for Plan

benefits. ECF No. 25 ¶ 56. Sullivan filed her claim December 11, 2019. Id. ¶ 58. On August 15,

2019, the Plan Administrator denied claims for all Plaintiffs except Sullivan. Id. ¶ 57. Sullivan’s

claim was denied March 16, 2020. Id. ¶ 59. The denial letters indicated Plaintiffs were ineligible

to receive severance pay benefits because Wells Fargo terminated them for violating company

policy, a “Disqualifying Event” under the Plan. ECF 29-3 at 1–46. The letters further stated

Plaintiffs’ claims were untimely under the Plan and the Summary Plan Description, which required

Plaintiffs to file claims within ninety days from November 7, 2018—by February 6, 2019. Id.

                                                 3
       Case 4:20-cv-00044-RGE-HCA Document 37 Filed 12/07/20 Page 4 of 13




All Plaintiffs (except Sullivan) filed their claims on April 12, 2019, 156 days after November 7,

2018. ECF No. 25 ¶ 56. Plaintiff Sullivan filed her claim on December 11, 2019, 399 days after

November 7, 2018. Id. ¶ 58. Plaintiffs timely appealed their denials. ECF No. 25 ¶¶ 61, 63. The

Plan Administrator denied Plaintiffs’ appeals. Id. ¶¶ 62, 64.

        Plaintiffs filed three-counts against Wells Fargo: Count One, recovery of wages under

Iowa Code § 91A.8; Count Two, recovery of benefits under ERISA, 29 U.S.C. § 1132(a)(1)(B);

and Count Three, interference with protected rights under ERISA, 29 U.S.C. § 1140. Compl.,

ECF No. 1. Plaintiffs filed an amended complaint adding Sullivan’s claims under the same three

counts. ECF No. 25.

        Now before the Court is Wells Fargo’s motion to dismiss Count Two of Plaintiffs’

amended complaint under Federal Rule of Civil Procedure 12(b)(6). ECF No. 29. Wells Fargo

contends Plaintiffs’ ERISA claims under Count Two are time-barred because Plaintiffs did not file

their claims within the ninety-day deadline provided in the Plan and Summary Plan Description.

Defs.’ Br. Supp. Partial Mot. Dismiss 2, ECF No. 29-1. Plaintiffs resist, arguing the ninety-day

deadline does not apply to them. Pls.’ Br. Resist. Defs.’ Partial Mot. Dismiss 1, ECF No. 31. Wells

Fargo replied. ECF No. 32. Neither party requests oral argument and the Court declines to order

it, finding the parties’ briefing adequately presents the issues. See Fed. R. Civ. P. 78(b); LR 7(c).

        Additional facts are set forth below as necessary.

III.    LEGAL STANDARD

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007));

accord Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009). “The essential



                                                  4
      Case 4:20-cv-00044-RGE-HCA Document 37 Filed 12/07/20 Page 5 of 13




function of a complaint under the Federal Rules of Civil Procedure is to give the opposing party

‘fair notice of the nature and basis or grounds for a claim, and a general indication of the type of

litigation involved.’” Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)

(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). The Court must accept as true

all factual allegations in the complaint, but not the legal conclusions. Iqbal, 556 U.S. at 678–79

(citing Twombly, 550 U.S. at 555–56).

        A plausible claim for relief “allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. at 678. A plaintiff must “nudge[ ] their claims

across the line from conceivable to plausible, [else] their complaint must be dismissed.” Twombly,

550 U.S. at 570. “Where a complaint pleads facts that are ‘merely consistent with’ a defendant’s

liability, it ‘stops short of the line between possibility and plausibility of “entitlement to relief.”’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557). “Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Id. (internal citation

omitted).

IV.     DISCUSSION

        ERISA governs suits for payment of salary continuation benefits. 29 U.S.C. §§ 1001 et.

seq. Claimants must first pursue and exhaust administrative remedies set forth under an ERISA

plan. See Layes v. Mead Corp., 132 F.3d 1246, 1252 (8th Cir. 1998). Wells Fargo contends

Plaintiffs failed to pursue the administrative remedies set forth in the Plan by failing to timely file

benefits claims within the ninety-day deadline. See ECF No. 29-1 at 7–11. Plaintiffs do not

dispute the timeline of events. Instead, Plaintiffs contend the claims are not time-barred for two

reasons. First, Plaintiffs argue the ninety-day deadline does not apply to them because the Plan

and Summary Plan Description conflict and, as such, the Summary Plan Description governs.


                                                   5
      Case 4:20-cv-00044-RGE-HCA Document 37 Filed 12/07/20 Page 6 of 13




ECF No. 31 at 5–7. Second, Plaintiffs contend that even if the ninety-day deadline applies, their

claims are not time-barred because they did not receive notice their benefits would terminate until

the Plan administrator denied their claims. Id. at 8–9. The Court considers each of Plaintiffs’

arguments below.

       A.      Conflict Between the Plan and Summary Plan Description

       Plaintiffs contend the application of the filing timeline in the Plan and Summary Plan

Description conflict. ECF No. 31 at 5–6. They argue the Plan applies a ninety-day filing deadline

to all participants, while the Summary Plan Description provides a ninety-day filing deadline

only for Position Eliminations or Qualified Events relating to Qualified Medical Leave. Id. at 6.

Wells Fargo responds no conflict exists where the Summary Plan Description simply uses

different language than the Plan. ECF No. 32 at 2. Wells Fargo further contends Plaintiffs

specifically alleged they suffered a Position Elimination; thus, both documents subject Plaintiffs

to the ninety-day filing deadline. Id. at 2–3.

       In their amended complaint, Plaintiffs allege the stated reason they were fired—violating

company policy, a Disqualifying Event—was pretextual. ECF No. 25 ¶¶ 49–54. They argue Wells

Fargo should have designated their separation as a Position Elimination, a Qualifying Event under

the Plan. Id. For purposes of their argument, Plaintiffs maintain their termination was a

Disqualifying Event. ECF No. 31 at 7. The Court concludes the distinction is immaterial. Under

either categorization of their termination, Plaintiffs are subject to the ninety-day filing window.

For purposes of this discussion, the Court assumes Wells Fargo gave Plaintiffs notice on November

7, 2018, when it terminated Plaintiffs’ employment. See ECF No. 25 ¶ 49.

       A summary plan description is “a plain language summary of the plan’s terms and benefits”

designed to simplify an otherwise lengthy document. Palmisano v. Allina Health Sys., Inc.,


                                                 6
     Case 4:20-cv-00044-RGE-HCA Document 37 Filed 12/07/20 Page 7 of 13




190 F.3d 881, 888 (8th Cir. 1999); see 29 U.S.C. § 1022(a); 29 C.F.R. § 2520.102-2; see also ECF

No. 31 at 6 (citing McKnight v. S. Life & Health Ins. Co., 758 F.2d 1566, 1570 (11th Cir. 1985)).

As such, it necessarily omits certain details otherwise contained in a plan. A summary plan

description governs when it conflicts with the terms of a formal plan document. Koons v. Aventis

Pharm., Inc., 367 F.3d 768, 775 (8th Cir. 2004) (citing Jensen v. SIPCO, Inc., 38 F.3d 945, 952

(8th Cir. 1994)). As the Eighth Circuit has noted, this rule emphasizes the importance of disclosure

to plan participants. See Jensen, 38 F.3d at 952; accord Jobe v. Med. Life Ins. Co., 598 F.3d 478,

483 (8th Cir. 2010). A summary plan description does not automatically conflict with a plan

when the summary contains language different from the plan. See Koons, 367 F.3d at 775;

accord Kitterman v. Coventry Health Care of Iowa, 788 F. Supp. 2d 892, 899 (N.D. Iowa 2011)

(“[A] [summary plan description] does not necessarily conflict with the plan simply because it

uses different language, if it nevertheless incorporates the substance of the plan’s more explicit

terms.”).

       The general rule that the “summary plan description controls” does not apply “when the

plan document is specific and the [summary plan description] is silent on a particular matter.”

Koons, 367 F.3d at 775. “While clear and unambiguous statements in the summary plan

description are binding, the same is not true of silence.” Jensen, 38 F.3d at 952 (emphasis in

original). In Koons, the plaintiff argued he was entitled to severance benefits after his employer

terminated him for cause because the summary plan description did not include the same eligibility

language the plan used. 367 F.3d at 775. Although the plan specifically barred severance benefits

for terminations resulting from “voluntary resignation, death, disability, unsatisfactory

performance or violation of Company policy,” the summary plan description did not include these

conditions. Id. Instead, the summary plan description only provided that employees terminated due



                                                 7
      Case 4:20-cv-00044-RGE-HCA Document 37 Filed 12/07/20 Page 8 of 13




to company reorganization could still receive benefits under certain conditions. Id. The Eighth

Circuit found no conflict between the documents. Id. It explained, “[T]he [p]lan’s description

includes [the violation] condition, while the [summary plan description] is silent, as it is with death,

disability, and resignation.” Id. When the plan is specific, and the summary plan description is

silent, the plan controls. Id.; see also Jensen, 38 F.3d at 952.

        The Court here considers the language of both the Plan and the Summary Plan Description

to determine whether they conflict.

        The Plan provides a general ninety-day window for filing claims:

                Any Participant who believes that he or she is entitled to a Plan
                benefit may submit a claim for benefits to the Plan Administrator.
                The claim should be filed within ninety (90) days of (i) the date the
                Participant learns that amount of Plan benefits available to the
                Participant under the Plan or (ii) the date the Participant learns that
                there will be no Plan benefit available to the Participant under the
                Plan.

ECF No. 29-5 at 17 (emphasis added).

        The Summary Plan Description states salary continuation pay will be paid automatically

to all qualifying participants. ECF No. 29-6 at 11. It explains participants may file written claims

for benefit disputes, stating:

                For Position Eliminations and Qualified Events relating to a return
                from a Qualified Medical Leave, you must file a written claim
                within 90 days of either of the following:
                  • The date you learn the amount of salary continuation pay
                     benefit available to you under the Plan
                  • The date you learn that there will be no salary continuation pay
                     benefit available to you under the Plan
Id. (emphasis added).

        Here, Plaintiffs concede the Plan provides a general ninety-day filing window for all

participants claiming benefits. ECF No. 31 at 6. The Summary Plan Description specifically



                                                   8
      Case 4:20-cv-00044-RGE-HCA Document 37 Filed 12/07/20 Page 9 of 13




highlights the general ninety-day window for two specific events: Position Eliminations and

Qualified Events relating to a return from a Qualified Medical Leave. ECF No. 29-6 at 11.

        The question is whether the Summary Plan Description is silent as to the general time limit

to file claims. Under Koons, some ambiguity exists regarding how broadly the Court should

construe “silence” in a summary plan description. See 367 F.3d at 775. The defendant’s plan in

Koons specifically stated that termination for violating company policy disqualified participants

from severance eligibility. Id. But the summary plan description did not mention whether

termination for this violation was an eligibility condition. Id. In fact, the summary plan description

made no mention of any eligibility conditions at all—it simply stated that “eligible associates

must perform satisfactorily during the notice period.” Id. Here, Wells Fargo’s Summary

Plan Description is “silent” in a narrower sense. The Summary Plan Description mentions the

ninety-day timeline with respect to two specific terminating events. ECF No. 29-6 at 11. But it

is silent concerning the timeline’s application to Disqualifying Events and all other events.

Because Koons involved a summary plan description completely silent on a subject the plan

explicitly addressed, the narrower silence in Wells Fargo’s Summary Description Plan presents a

slightly different issue.

        While the Court recognizes this distinction, it nevertheless concludes that under the Eighth

Circuit’s interpretation of “conflict” and “silence,” no conflict exists between Wells Fargo’s Plan

and its Summary Plan Description. The “summary plan description governs” rule stresses “the

importance of disclosure to employees.” Jobe, 598 F.3d at 481 (citing Marolt v. Alliant

Techsystems, Inc., 146 F.3d 617, 621 (8th Cir. 1998)). Where a plainspoken plan says one thing

and “an obscure passage in a transactional document only lawyers will read and understand says

something else, . . . [t]he accessible provisions govern because adequate disclosure to employees


                                                  9
     Case 4:20-cv-00044-RGE-HCA Document 37 Filed 12/07/20 Page 10 of 13




is one of ERISA’s major purposes.” Id. at 481 (citing Marolt, 146 F.3d at 621) (internal quotation

marks omitted). Consequently, the Eighth Circuit has found “conflict” where a plan and

summary plan description differ concerning an employee’s rights—for example, when an

employer’s plan provides an employee benefit, but the summary plan description preserves the

employer’s right to amend or terminate the plan. See Barker v. Ceridian Corp., 122 F.3d 628, 635

(8th Cir. 1997) (finding a conflict where a formal disability plan provided employer-paid insurance

premiums until an employee was no longer disabled, but the summary plan included a rights

reservation clause allowing the employer to change or discontinue the plan at any time); Jensen,

38 F.3d at 948–50 (finding a conflict where the plan provided that the employer would pay medical

benefits until a retiree died, but the summary plan included a clause reserving the employer’s right

to terminate or alter the plan at any time).

       Like in Koons, the Summary Plan Description here is silent as to the general filing

window. Cf. 367 F.3d at 775. While the Plan states the general rule that all claims must be filed

within ninety days, the Summary Plan Description merely notes this deadline for two specific

kinds of claims. Thus, the language of the documents does not conflict. On the issue of whether

the ninety-day timeline applies to other instances of termination, the Plan provides the generally

applicable time frame, and the Summary Plan Description is silent. The Summary Plan Description

does not reference a filing timeline for Disqualifying Events. See ECF No. 29-6 at 11. It also does

not mention Qualifying Employment Offers, or Qualifying Events unrelated to medical leave,

which the Plan includes. Id.; ECF No. 29-5 at 7, 10. Thus, the Plan and Summary Plan Description

do not conflict. Because the Summary Plan Description is silent and the Plan specifically provides

the filing timeline, the Plan controls. Cf. Koons, 367 F.3d at 775; Jensen, 38 F.3d at 952.




                                                10
     Case 4:20-cv-00044-RGE-HCA Document 37 Filed 12/07/20 Page 11 of 13




       The Eighth Circuit has also found a conflict exists where the summary plan grants certain

rights or privileges that the formal policy does not. See Marolt, 146 F.3d at 621 (finding summary

plan description governed where it entitled beneficiary to “bridge” a break in her service time for

retirement benefits, but the formal plan did not). Even where the Eighth Circuit found a meaningful

difference between the documents, it declined to follow the “summary plan description governs”

rule when doing so would be inconsistent with the overall purpose of providing disclosure to

employees. See Jobe, 598 F.3d at 481 (finding documents conflicted but declining to follow the

summary plan description because the summary plan granted the plan administrator discretion to

determine benefits while the plan did not). A central concern is whether the difference between

the documents gives employers unfair leverage over employees who are otherwise entitled to

benefits under one of the documents. Cf. id.

       There is no such concern here. Plaintiffs do not contend the Plan or the Summary Plan

Description contain any rights reservation or discretionary clause depriving them of benefits. The

language difference Plaintiffs point to concerns only the claims filing timeline. The difference does

not allow an administrator vested with discretion to change an employee’s entitlement to benefits.

Cf. Barker, 122 F.3d at 635; Jensen, 38 F.3d at 948–50.

       The Court finds no conflict exists between the Plan and the Summary Plan Description.

Thus, the Plan’s language governs. See Koons, 367 F.3d at 775. Plaintiffs’ ninety-day filing

timeline began to run when they received their termination notice on November 7, 2018. All

Plaintiffs filed claims well after the ninety days. Except for Plaintiff Sullivan, all Plaintiffs

filed claims on April 12, 2019—156 days after the filing clock began to run. ECF No. 25 ¶ 56.

Plaintiff Sullivan filed her claim on December 11, 2019—399 days after the filing clock began to

run. Id. ¶ 58. Treating Plaintiffs’ termination as a Disqualifying Event subjects Plaintiffs to the


                                                 11
     Case 4:20-cv-00044-RGE-HCA Document 37 Filed 12/07/20 Page 12 of 13




Plan’s general ninety-day filing window. Accepting Plaintiffs’ separation as a Position

Termination subjects them to the ninety-day window under both the Summary Plan Description

and the Plan. ECF No. 32 at 2–3. Plaintiffs failed to file claims within the ninety-day window.

Regardless of how the Court classifies Plaintiffs’ termination, their claims are barred.

        B.      Notice

        Plaintiffs contend the ninety-day filing window does not apply because they did not

know their benefits would end when they received their termination letters on November 7, 2018.

ECF No. 31 at 8–9. Rather, they assert the ninety-day window began on August 19, 2019, when

they received the Plan Administrator’s letter denying their claims. Defs.’ Ex. A-5 Supp. Partial

Mot. Dismiss 2, ECF No. 29-7; ECF No. 31 at 8–9.

        Plaintiffs have not submitted the November 7, 2018 termination letter to support

their argument. But Plaintiffs acknowledge they were terminated for cause on that day. ECF

No. 25 ¶ 49. Plaintiffs then filed claims seeking salary continuation pay benefits. The Court

finds the fact Plaintiffs filed claims provides evidence they did not receive post-termination

benefits. Plaintiffs thus “learn[ed] that there will be no salary continuation pay benefit available”

to them under the Plan when their employment was terminated. ECF No. 29-6 at 11. Wells Fargo

also asserts Plaintiffs did not receive any written notice that they remained eligible for Plan benefits

or continued pay at the time of termination. ECF No. 32 at 5. Wells Fargo further asserts Plaintiffs

did not receive continued benefits or pay after termination. Id. Plaintiffs do not rebut these

assertions. Thus, Plaintiffs’ termination, and the November 7, 2018 termination letter, notified

them that their benefits would end. Because Plaintiffs did not file claims within the ninety-day

filing window after termination, they fail to state a plausible claim for benefits under ERISA.




                                                  12
     Case 4:20-cv-00044-RGE-HCA Document 37 Filed 12/07/20 Page 13 of 13




V.     CONCLUSION

       Plaintiffs failed to show they filed their claims within the ninety-day filing timeline

provided in Wells Fargo’s Salary Continuation Pay Plan and uncontradicted by the Summary Plan

Description. The Plan’s plain language states all claims must be filed within ninety days after a

participant learns benefits have been terminated. The Summary Plan Description’s language

highlights this timeline for specific types of claims and does not conflict with the Plan. Plaintiffs

received notice their benefits were terminated on November 7, 2018, when their employment was

terminated. Plaintiffs filed their claims 156 days and 399 days after they received notice, well past

the ninety-day deadline. The Court concludes Plaintiffs’ claims to recover benefits under ERISA,

29 U.S.C. § 1132(a)(1)(B), as alleged in Count Two of the amended complaint, are time-barred.

Thus, the Court dismisses Count Two for failure to state plausible claims.

       IT IS ORDERED that the Partial Motion to Dismiss Plaintiffs’ Amended Complaint,

ECF No. 29, filed by Wells Fargo Bank, N.A., Wells Fargo & Company, and Wells Fargo &

Company Salary Continuation Pay Plan is GRANTED.

       IT IS SO ORDERED.

       Dated this 7th day of December, 2020.




                                                 13
